PER CURIAM:
Walter H. Terry appeals the district court’s order dismissing his complaint for failing to state a claim on which relief may be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Terry v. Danzey, No. 1:11—cv-01162-AJT-TCB (E.D. Va. filed Nov. 2, 2011 & entered Nov. 3, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.